              Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.1 Page 1 of 14
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                        UNITED STATES DISTRICT                                     OU]~T MAR 2 8 2019
                                                                        for the
                                                            Southern District of California            CLERK US DISTRICT COURT
                                                                                                   SOU THERN DISTRICT OF CALI FORNIA
                                                                                                   BY                        DEPUTY
                  In the Matter of the Search of                           )
            (Briefly describe the property to be searched                  )
             or identifY the person by name and address)

                        Pink Apple iPhone 10
                                                                           )
                                                                           )
                                                                                       Case No.     19MJ1299
                                                                           )
                                                                           )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :
                                                                SEE ATTACHMENT A
                                                             (INCORPORATED HEREIN)
                   Southern
located in the --------------- District of                                     California           , there is now concealed (identify the
                                                                ----------------------
person or describe the property to be seized):

                                                      SEE ATTACHMENT B
                                                   (INCORPORATED HEREIN)
            The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~evidence of a crime;
                    ~contraband, fruits of crime, or other items illegally possessed;
                    ~property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
                  Code Section                                                   Offense Description
        18    usc§ 2422                            Coercion and Enticement
        18    usc§ 1591                            Sex Trafficking by Force, Fraud, or Coercion

            The application is based on these facts :
              SEE AFFIDAVIT OF SPECIAL AGENT MIKE J. ROD, INCORPORATED HEREIN.

             ~ Continued on the attached sheet.
             0 Delayed notice of _ _ days (give exact ending date if more than 30 days:
               under 18 U.S.C. § 3103a, the basis of which is set forth on ~Q                                      (        ) is requested




                                                                                  ~                Applimn< '• • ignam"

                                                                                              Special Agent Mike J. Rod , FBI
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:         3   /"L f jJ P
        I
City and state: San Diego, CA                                                     Honorable Bernard G. Skomal U.S . Magistrate Judge
                                                                                                   Printed name and title
       Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.2 Page 2 of 14


                                    ATTACHMENT A
 1
 2                             PROPERTY TO BE SEARCHED

 3                         A pink !-Phone 10 (Target Telephone)
 4
 5
 6
 7
 8

 9
10
11
12
13
14
15
16
17
18
19
20
21   The Target Telephone is currently in the possession ofthe FBI, 10385 Vista Sorrento
     Parkway, San Diego, CA 92121.
22
23
24
25
26
27
28
                                             12
       Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.3 Page 3 of 14


                                      ATTACHMENT B
 1
                                   ITEMS TO BE SEIZED
 2
         Authorization to search the cellular phones described in Attachment A includes
 3
   the search of disks, memory cards, deleted data, remnant data, slack space, and
 4 temporary or permanent files contained on or in the cellular telephones. The seizure
   and search of the cellular telephones shall be conducted in accordance with the affidavit
 5
   submitted in support of the warrant.
 6
         The evidence to be seized from the cellular telephones will be electronic records,
 7
   communications, and data such as emails, text messages, photographs, audio files,
 8 videos, and location data, for the period of October 1, 2018 to and including March 5,
 9 2019:

10        a. tending to indicate efforts to recruit, entice, harbor, transport, provide, obtain,
11           advertise, maintain, patronize, or solicit a person to engage in a commercial
             sex act by means of force, threats of force, fraud, coercion, or any combination
12           of such means;
13
          b. tending to indicate efforts or attempts to persuade, induce, entice, or coerce
14           any individual to travel in interstate or foreign commerce, or in any Territory
15           or Possession of the United States, to engage in prostitution, or in any sexual
             activity for which any person can be charged with a criminal offense;
16
17        c. tending to identify other facilities, storage devices, or services-such as email
             addresses, IP addresses, phone numbers-that may contain evidence of the
18           efforts described in (a) and (b);
19
          d. tending to identify co-conspirators, criminal associates, or others involved in
20           the efforts described in (a) and (b);
21
          e. tending to identify funding sources, bank accounts, and financing methods
22           involved in the efforts described in (a) and (b);
23
          f. tending to identify the user of, or persons with control over or access to, the
24           Target Telephone; or
25
          g. tending to place in context, identify the creator or recipient of, or establish the
26           time of creation or receipt of communications, records, or data described
27           above;

28 which are evidence of violations of Title 18 U.S.C. sections 1591 and 2422.
                                                13
        Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.4 Page 4 of 14



 1                AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2         I, Michael Rod, being duly sworn, declare and state:
 3                              PURPOSE OF AFFIDAVIT
 4         1.    This affidavit supports an application for a warrant to search a pink I-Phone
 5 10, as further described in Attachment A (the "Target Telephone"), and seize evidence of
 6 crimes, specifically, violations ofTitle 18, United States Code, Sections 1591 and 2422, as
 7 more particularly described in Attachment B.
 8         2.    This search supports an investigation by the San Diego Human Trafficking
 9 Task Force (HTTF) into Cedric JORDAN, who is suspected of committing one or more of
10 the crimes mentioned above. A factual explanation supporting probable cause follows.
11 Based on the information below, there is probable cause to believe that a search of the
12 Target Telephone, as described in Attachment A, will produce evidence of the
13 aforementioned crimes, as described in Attachment B.
14         3.    The Target Telephone was seized from Nicollette PERRY on March 5, 2019,
15 after she was arrested by National City Police Department on a probation violation at the
16 Ramada Inn located at 700 National City Blvd, San Diego, California. The Target
17 Telephone was later turned over to the Federal Bureau of Investigations (FBI) and logged
18 into evidence in San Diego, California. It remains in the possession of the FBI at their
19   offices located at 10385 Vista Sorrento Parkway. San Diego. CA 92121. in the Southern
20 District of California.
21         4.    Except as otherwise noted, information set forth in this affidavit has either
22 been observed or provided to me by task force officers from the HTTF or other multi-
23 agency federal, state, and local task force officers with whom I have spoken, whom were
24 involved in this investigation, or whose reports I have read and reviewed. Because this
25 affidavit is being submitted for the limited purpose of seeking the search warrant specified
26 above, I have not set forth each and every fact learned during the course of the
27 investigation. Rather, I have set forth only those facts that I believe are necessary to
28 establish probable cause for the requested warrant.
        Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.5 Page 5 of 14



 1                             TRAINING AND EXPERTISE
 2         5.     I am an investigative or law enforcement officer within the meaning of Title
 3 18, United States Code, Section 251 0(7); that is, an officer of the United States, who is
 4 empowered by law to conduct investigations of and to make arrests for offenses
 5 enumerated in Titles 18 and 21 of the United States Code.
 6         6.     I am a Special Agent of the FBI, and have been so employed since May 2010.
 7 I am currently assigned to the San Diego Field Division. Prior to joining the FBI, I was a
 8 United States Marine Corps Judge Advocate serving on active duty from November 2001
 9 until May 2010. In my capacity as a Judge Advocate, I prosecuted and defended violations
10 of the Uniform Code ofMilitary Justice, acted as the Investigating Officer during criminal
11 proceedings, provided legal assistance to service members, and advised military
12 commanders on a wide variety of civil and administrative matters.
13         7.     I have received twenty-one weeks oftraining at the FBI Academy in Quantico,
14 Virginia. During that training, I received instruction regarding a wide variety of
15 investigative techniques that are commonly used in support of a wide range of the FBI's
16 investigative priorities. The training included instruction regarding the use of sources,
17 electronic surveillance techniques, law enforcement tactics, search and seizure laws and
18 techniques, surveillance, forensic techniques, interviewing, and a variety of other subjects.
19   I have acted as the lead investigator on a variety of cases and have participated in multiple
20 cases that have focused on gang related matters.
21         8.     Between July 2012 and February 2019, I was assigned to the North County
22 Regional Gang Task Force (NCRGTF). During my time at the NCRGTF, I had personal
23 contact with dozens of self-admitted or known gang members and their associates and have
24 discussed their lifestyles, method of operations regarding violent and property crimes, and
25 their drug trafficking and drug distributing activities. I have participated in investigations
26 involving criminal gang members including but not limited to Hispanic criminal street
27 gangs. In March 2019, I was assigned to the HTTF and have assisted in cases involving
28
                                                 2
        Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.6 Page 6 of 14



 1 human trafficking and the sexual exploitation of adults and children. During my time as an
 2 FBI agent, I have p.erformed various investigative tasks involving the following:
 3                a.     Functioning as a surveillance agent and thereby observing and
 4 recording movements of gang members trafficking in illegal drugs and weapons, and those
 5 suspected of committing violent crimes and trafficking in illegal drugs and weapons;
 6                b.     Tracing monies and assets gained by drug traffickers from the sale of
 7 illegal sale of drugs and weapons (laundering of monetary instruments);
 8                c.     Interviewing dozens of witnesses, cooperating individuals, and
 9 confidential informants relative to gang activities including: violent acts, illegal trafficking
10 of drugs and the distribution of monies and assets derived from illegal trafficking of drugs;
11                d.     Monitoring and reviewing thousands of recorded jail calls as well as
12 recorded telephone calls pursuant to Title III court orders in narcotics and gang-related
13 cases as well as handled Confidential Human Sources with access to drug dealers, firearms
14 dealers, gang members and the Mexican Mafia hierarchy; and
15                e.     Supervising, as a case agent/co-case agent, specific investigations
16 involving criminal gangs, trafficking of drugs, weapons, human trafficking, and the
17 laundering of monetary instruments.
18         9.     Through my training, expenence, and consultation with other law
19   enforcement officers, I have learned that:
20                a.     Individuals involved m illicit commercial sex maintain records,
21   including electronic files, related to their illicit business on cellular telephones, computers
22 and computer servers hosting internet applications such as electronic mail (email) and
23 personal social networking web pages;
24                b.     Individuals involved m illicit commercial sex often solicit clients
25 through electronic advertisements and other media, such as Craigslist, MegaPersonals,
26 Skipthegames, and other social media sites accessed on cellular telephones and computers;
27
28
                                                  3
        Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.7 Page 7 of 14



 1                c.    Individuals involved in illicit commercial sex maintain records of
 2 correspondence relating to client contact information as well as travel and lodging
 3 arrangements involved in such illegal activity on cellular telephones and computers;
 4                d.    Individuals involved in illicit commercial sex maintain documents and
 5 files containing names of associates and/or coconspirators involved in prostitution on
 6 cellular telephones and computers;
 7                e.    Individuals involved m illicit commercial sex maintain financial
 8 records, bank statements, money orders, money order receipts, and cash that are evidence
 9 of payments made in conjunction with prostitution on cellular telephones and computers;
10                f.    Individuals involved in illicit commercial sex use social media sites like
11 Facebook to find clients and prostitutes. They use Facebook messaging applications to
12 communicate with prostitutes and customers to increase their mobility and coordinate illicit
13   activities. Individuals involved in illicit commercial sex will often use multiple social
14 media accounts in order to maintain contact with other pimps, prostitutes, complicit
15 businesses, and clients. These social media accounts contain electronic data concerning
16 instant messaging, electronic mail and social media addresses of co-conspirators and
17 clients, including contact information for co-conspirators and clients. Individuals involved
18 in illicit commercial sex also utilize social media to store and display, commonly known
19   as posting, photographs, videos, and text of themselves as well as other co-conspirators for
20 the purpose of electronic advertising and promotion of prostitution;
21                g.    Individuals involved in illicit commercial sex often drive vehicles,
22 sometimes rented, leased, or registered in the names of other people, to transport
23 themselves and coconspirators, inter and intra state, to pre-arranged meetings with clients
24 to engage in prostitution. These same individuals often get other persons to rent hotel
25 rooms, pay for online postings or other items to avoid detection.
26         10.    Based upon my experience and training, and the experience and training of
27 other agents with whom I have communicated, the evidence of illegal activity described
28 above in paragraphs "a" through "g" is maintained by individuals involved in illicit
                                                4
         Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.8 Page 8 of 14



 1 commercial sex in places that they and their associates live and operate in, as well as in
 2 online accounts such as Snapchat, Twitter, and Facebook and email accounts, which can
 3 be accessed on computers and cellular telephones.
 4         FACTS AND CIRCUMSTANCES ESTABLISHING PROBABLE CAUSE
 5           11.    On September 17, 2018, an arrest warrant was issued out of San Diego
 6 Superior Court for Cedric JORDAN (Warrant #1809202247) for violation of parole.
 7 JORDAN is a documented Lincoln Park Piru criminal street gang who uses the moniker
 8 "Lil Cedric" and is currently a parolee at large. JORDAN was convicted of being a felon
 9 in possession of a firearm and was released on parole on April 9, 2018.
10           12.    On November 2, 2018, an arrest warrant was issued for PERRY (Warrant#
11 SCD272380) out of San Diego Superior Court for violation of probation. PERRY was on
12 probation following an October 3, 2017 conviction for burglary, for which she received a
13 sentence of 230 days confinement and three years felony probation. As outlined below,
14 PERRY was arrested on March 5, 2019 on her probation warrant.
15           12.    On February 12, 2019, San Diego Police Department (SDPD) officers
16 responded to a radio call of a citizen requesting police contact at an address in San Diego.
17 The SDPD officers contacted PERRY's mother, Collette ADKINS, at this address.
18 ADKINS relayed information to the SDPD officers that she had received from her ex-
19   husband, MARLON PERRY, earlier that day that indicated that JORDAN had assaulted
20 PERRY. ADKINS also reported that PERRY and JORDAN have been together for years.
21           13.    On February 12, 2019, SDPD officers contacted MARLON PERRY who
22 reported that on February 12, 2019, he answered a FaceTime 1 call from PERRY's phone,
23 which he identified as having the associated phone number of 619-483-4667. MARLON
24 PERRY reported that during the FaceTime call, he observed his daughter, PERRY, lying
25 inside of a bathtub at an unknown location, and observed an individual who he recognized
26
27 1 FaceTime is a video chat application available on Apple products which enables individuals to
,   speak with one another using video in addition to audio. Participants are able to see the individual on
-
  8 the other end of the call, in real time, while the call is connected.
                                                       5
                 Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.9 Page 9 of 14



 1 as JORDAN punching and kicking her. MARLON PERRY indicated that PERRY
 2 appeared to be conscious during the attack and attempting to defend herself by putting her
 3 hands up and yelling.
 4                  14.        On or about March 5, 2019, a source of information (SOl)2 forwarded law
 5   nforcement screen shots of two Facebook posts from Facebook screen name "Jacq
 6       ehoff." The two screen shots are as follows:
 7
         ,       I Mohl P UE           5 30 PM                        ~-;;..     "f   _::·~     '        olll T-Mobile LTE           5:30PM               @.,    3% CJ•
 8
             (       Q. Search m lssa Secret ReVa .                                        0              (                      Jacq's Post
 9
             Discussion        Announcements            Photos                        Events
10
                     Jacq Mehoff
11                   0 Admin · 2 hrs · lil                                                                    This post goes against our Community Standards
             When your bitch is out of pocket & fucking with the
12           "opps" "This for u Q! (Chopp P Ssuuwwii) Look Q! ~                                               Only you can see this post because it goes against
13           WW *MarlinaMarlinaa Jordan voice• . ,STOOOOP                                                     our standards.
             CEDRIC Q Bobo Bitckh
                                                                                                                     JacqMehoff
14           They Hating on This Post & Reporting It So sCreen                                                       Uhhhhh oOOh looks like Marlina Marlinaa
             Record This Now!!!!!                                                                                    Jordan was out here being out of pocket
15                                                                                                                   aGain like her jeans iz inside out SHES

16
                                                           ,.-.. .       ---.:-r~··
                                                                                                                     WHOREABLE
                                                                                                                     "this 4 u 0 loolc O"
                                                                                                                                             ..aye dieline nigga Qf,
                                                                                                                                                Chopp P Ssuuwwii


17
                                                            Dt:::m*:-..
                                                               ~-
                                                                        _. ..
                                                               ___...........
                                                                   ,... .. -..---
                                                                              .,.,.,.
                                                               ~- . . . . . . . . . . . . . QO
                                                               ..,. , .,o.,..fT Aa.•a--
                                                                                                                     Cedric don't like u •.• HIM was mad MAD
                                                                                                                          What u out here doing? P.S Oh yea
                                                                                                                     girl how yo eeeyyeee feel ?? • • • • • • • •
                                                               .,._,..
                                                               ~
                                                                         ____
                                                               c....-"""'._--..,....a
                                                                  ..........
                                                               ., -
                                                                                    ,. .......
                                                                             _ . . .1,.t. c. ... .
                                                                               ...... -fool"
                                                                                                                     • • •Askin 4 Bobo Bitckh fist•
18
19
20
21
22
23
                                                ®                                                                    .J\.. •••




24
25
26  The SOl is not a paid informant. The SOl is a human trafficking advocate who has
     2

27 previously provided law enforcement with information relating to human trafficking that
     has proven to be true and accurate. The information provided by the SOl has largely been
28 corroborated by independent investigation.
                                                                                                     6


                                         ---·--··-··-··--·· ·· - - -·-                   ---------
         Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.10 Page 10 of 14



 1            15.   The woman in the video is tagged with the Facebook usemame "Marlinaa
 2 Jordan." Investigators reviewed the Facebook profile associated with "Marlinaa Jordan"
 3 and confirmed that the Facebook profile picture associated with the Facebook profile for
 4 "Marlinaa Jordan" matched PERRY's booking photograph. From my training and
 5 experience        and conversations with those        experienced with human trafficking
 6 investigations, I know that it is common for victims to change their last name on social
 7 media to the same last name as their "boyfriend," or trafficker. The caption to the video
 8 quotes the female as saying "Stoooop Cedric!" In this quote, "Cedric" is tagged as the
 9 Face book usemame Bobo Bitckh. This bolsters my belief that JORDAN is operating as
10 PERRY's pimp.
11            16.   The SOl also sent the video seen in the first screen shot, which showed a
12 female that appeared to be PERRY being beaten by a male who was videotaping the assault.
13   Investigators have compared the booking photos of PERRY to the video and have

14 confirmed that PERRY is the victim of the assault. In the video, the male assaulter can be
15 heard stating "Q 3 this is for you ... " and appears to assault PERRY. PERRY states, "stop
16 hitting me ... " and the male assaulter continues, " .. .look Q, find the bitch, blood ... after I
17 send her out tomorrow ... she got her ass whooped ... trying to set me up, bitch ... " In
18 response, PERRY asks, "Why would I set you up Cedric?" The male assailant replies, " ...
19   shut up bitch .. . "
20            17.   Based on ADKINS's description of JORDAN and PERRY's pnor
21 relationship, the content of the Facebook posts outlined above, the identified Facebook
22 profiles identified in the posts, as well as the content of the video, I believe that JORDAN
23 is the individual assaulting PERRY in the video. Moreover, I know based on my training
24 and experience that the language in the post and on the video is indicative of individuals
25 involved in pimping and pandering; for example, the phrase "out of pocket" is commonly
26 used to refer to a prostitute that is being disrespectful to her pimp or otherwise non-
27
     3   In the context of the video and based on my training and experience, I believe that Q is
28 another, as yet unidentified, pimp.
                                                  7


           · - -- -· -----
       Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.11 Page 11 of 14



 1 compliant with the pimp's rules. Based on my training and experience, that the use of the
 2 word "blood" is indicative of JORDAN's membership in the Lincoln Park Piru criminal
 3 street gang.
 4         18.    Also on March 5, 2019, Investigators located an advertisement containing
 5 photographs depicting PERRY and offering commercial sex acts on the website
 6 Megapersonals.com, which is a known website used by prostitutes to solicit business. The
 7 photographs in this advertisement were "selfies" in that they appear to have been
 8 photographs taken by PERRY of her own reflection in a mirror, using a phone that she was
 9 holding in her hand. The phone that PERRY was holding in the photographs was a pink
10 iPhone. The advertisement included a phone number listed as 602-552-8490.
11         19.    That same day, an undercover officer (UC) contacted PERRY on the phone
12 number listed in the Megapersonals posting [602-552-8490] and arranged an outcall date
13 at the Ramada Inn located at 700 National City Blvd, San Diego, California. The UC
14 coordinated the meeting via calls and texts with PERRY on the phone number from the
15 Megapersonals posting [602-552-8490] up to the point at which she arrived to the Ramada
16 Inn. The communications between the UC and PERRY were recorded.
17         20.    Surveillance agents posted in the area of the Ramada Inn observed PERRY
18 arrive in a Hyundai Elantra bearing California license plate 7UUH578, which departed
19 immediately after dropping off PERRY. After the driver departed the area, law
20 enforcement performed a vehicle stop of the Elantra and contacted the driver. The driver
21   indicated that he drove for Lyft and indicated that he picked up PERRY at 640 16th Street,
22 San Diego, CA at 7:58 p.m. and dropped off PERRY at the Ramada Inn at 8:06p.m.
23 According to San Diego Sheriff Department Jail records, an individual named Gabriela
24 LOVE previously identified 640 16th Street, San Diego, California as her residence. San
25 Diego County Sherriffs Department Electronic Jail Information Management System
26 ("eJIMS") lists LOVE as JORDAN'S sister.
27         21.    After arriving at the Ramada Inn, PERRY entered the prearranged room where
28 the UC was waiting. The UC observed PERRY enter the room with the Target Telephone,
                                               8
       Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.12 Page 12 of 14



 1 which she set down inside the room. After PERRY arrived, she agreed to provide the UC
 2 a sexual act in exchange for money. This interaction between PERRY and the UC was
 3 recorded. PERRY was arrested on her pending felony arrest warrant. Agents called the
 4 phone number from the advertisement (the same number that the UC had used to
 5 communicate with PERRY [602-552-8490]) and observed the Target Telephone ring.
 6 The Target Telephone was seized as evidence. After the arrest, investigators interviewed
 7 PERRY who admitted that she knew JORDAN and that she was the victim assaulted in the
 8 video; however, she denied that JORDAN was the individual assaulting her in the video.
 9        22.    Investigators subsequently reviewed other websites known to be used by
10 prostitutes to solicit business. Investigators located an advertisement offering commercial
11 sex acts posted on the website Skipthegames.com on February 8, 2019, which appeared to
12 contain photographs depicting PERRY and listed a location of Phoenix, Arizona. The
13 February 2019 Skipthegames ad included many of the same pictures of PERRY that were
14 also included on the March 2019 Megapersonals advertisement discussed above. The same
15 telephone number [602-552-8490] was included on both advertisements. Because the
16 March 2019 advertisement was posted in California, and the February 2019 advertisement
17 was posted in Arizona, I believe that PERRY engages in prostitution acts in multiple states.
18        23.    Based on my training and experience, my conversations with those
19 experienced in human trafficking investigations. and my knowledge of this case. I believe
20 that it is common for those engaged in sex trafficking to use cellular telephones to
21 coordinate commercial sex acts, and due to the nature of the associated arrest, there is
22 reason to believe that the Target Telephone was used for such purpose and that evidence
23 of crimes as described in Attachment B will be found in the Target Telephone. Moreover,
24 based on my training and experience and my conversations with those experienced in
25 human trafficking investigations, as well as ADKINS' representations that PERRY and
26 JORDAN have been together "for years," the common language associated with pimping
27 and prostitution that was used in the Facebook posts, and the fact that advertisements were
28 posted in Arizona in early February 2019, I believe that JORDAN has been involved in sex
                                               9
        Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.13 Page 13 of 14



 1 trafficking of PERRY, both in the Southern District of California and elsewhere, for some
 2 time. As such, I respectfully request permission to search the Target Device for items listed
 3 in Attachment B for the period of October 1, 2018 up to and including March 5, 2019.
 4                                          PHONE SEARCH METHODOLOGY
 5         24.        It is not possible to determine, merely by knowing the cellular telephone's
 6 make, model and serial number, the nature and types of services to which the device is
 7 subscribed and the nature of the data stored on the device. Cellular devices today can be
 8 simple cellular telephones and text message devices, can include cameras, can serve as
 9 personal digital assistants and have functions such as calendars and full address books and
10 can be mini-computers allowing for electronic mail services, web services and rudimentary
11 word processing. An increasing number of cellular service providers now allow for their
12 subscribers to access their device over the internet and remotely destroy all of the data
13 contained on the device. For that reason, the device may only be powered in a secure
14 environment or, if possible, started in "flight mode" which disables access to the network.
15 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
16 equivalents and store information in volatile memory within the device or in memory cards
17 inserted into the device. Current technology provides some solutions for acquiring some of
18 the data stored in some cellular telephone models using forensic hardware and software.
19 Even if some of the stored information on the device may be acquired forensically, not all
20 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
21   data acquisition or that have potentially relevant data stored that is not subject to such
22 acquisition, the examiner must examine the device manually and record the process and
23 the results using digital photography. This process is time and labor intensive and may take
24 weeks or longer.
         25. Following the issuance of this warrant, FBI will collect the subject cellular
25
   telephone and subject it to analysis. All forensic analysis of the data contained within the
26
   telephone and its memory cards, call detail records, and deleted files will employ search
27
28
                                                                                   10


                 ·-----·----·-·--··-········-···· ·   . ·· -·------······---·-·· -··········   ...
       Case 3:19-mj-01299-BGS Document 1 Filed 03/28/19 PageID.14 Page 14 of 14


     protocols directed exclusively to the identification and extraction of data within the scope
 1
     of this warrant.
 2
 3         26.      Based on the foregoing, identifying and extracting data subject to seizure
 4 pursuant to this warrant may require a range of data analysis techniques, including manual
 5 review, and, consequently, may take weeks or months. The personnel conducting the
 6 identification and extraction of data will complete the analysis within ninety (90) days,
 7 absent further application to this court.
 8                                          CONCLUSION
 9         27.      Based on the foregoing, I believe there is probable cause to believe items that
10 constitute evidence of violations of federal criminal law, namely, violations of 18 U.S.C.
11 sections 1591 and 2422, as described in Attachment B, will be found in the property to be
12 searched, as provided in Attachment A.
13 I swear the foregoing is true and correct to the best of my knowledge and belief.
14
15


                                                              ~~
16
17                                                         Michael J. Rod
18                                                         FBI Special Agent
19 SUBSCRIBED and SWORN to before me
20 this     2   I   day of March, 2019.
21
22
   Hon. Bernard G. Skomal
23 United States Magistrate Judge
24
25
26
27
28
                                                  11
